Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

  

Date of Agreement

Michael J. Colavita

   September 2, 2004

Lynn L. Elsenhans

   August 8, 2008

Bruce G. Fischer

   March 4, 2004

Peter J. Gvazdauskas

   February 4, 2009

Vincent J. Kelley

   February 2, 2006

Joseph P. Krott

   March 4, 2004

Michael S. Kuritzkes

   March 4, 2004

Michael J. McGoldrick

   March 4, 2004

Brian P. MacDonald

   August 10, 2009

Christopher J. Minnich

   June 1, 2009

Ann C. Mulé

   March 4, 2004

Marie A. Natoli

   March 3, 2006

Robert W. Owens

   March 4, 2004

Bruce D. Rubin

   October 15, 2008

Thomas J. Scargle

   July 2, 2009

Michael J. Thomson

   May 30, 2008

Dennis Zeleny

   January 20, 2009

 

  

Robert M. Aiken, Jr.*

   February 1, 1996

Robert H. Campbell*

   February 1, 1996

John F. Carroll*

   March 4, 2004

Terence P. Delaney*

   March 4, 2004

Michael H. R. Dingus*

   March 4, 2004

John G. Drosdick*

   March 4, 2004

Jack L. Foltz*

   February 1, 1996

David E. Knoll*

   February 1, 1996

Deborah M. Fretz*

   September 6, 2001

Michael J. Hennigan*

   February 2, 2006

Thomas W. Hofmann*

   March 4, 2004

Joel H. Maness*

   March 4, 2004

Paul A. Mulholland*

   March 4, 2004

Rolf D. Naku*

   March 4, 2004

Alan J. Rothman*

   March 4, 2004

Malcolm I. Ruddock, Jr.*

   February 1, 1996

David C. Shanks*

   February 17, 1997

Sheldon L. Thompson*

   February 1, 1996

Ross S. Tippin, Jr.*

   March 4, 2004

Charles K. Valutas*

   March 4, 2004

 

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

  

Date of Agreement

Robert J. Darnall

   March 4, 2004

Gary W. Edwards

   May 1, 2008

Ursula O. Fairbairn

   March 4, 2004

Thomas P. Gerrity

   March 4, 2004

Rosemarie B. Greco

   March 4, 2004

John P. Jones, III

   September 8, 2006

James G. Kaiser

   March 4, 2004

John W. Rowe

   March 4, 2004

John K. Wulff

   March 8, 2004

 

  

Raymond E. Cartledge**

   September 6, 2001

Robert E. Cawthorn**

   February 1, 1996

John G. Drosdick**

   March 4, 2004

Mary J. Evans**

   September 6, 2001

Robert D. Kennedy**

   September 6, 2001

Richard H. Lenny**

   February 8, 2002

Norman S. Matthews**

   September 6, 2001

R. Anderson Pew**

   March 4, 2004

William B. Pounds**

   February 1, 1996

G. Jackson Ratcliffe**

   March 4, 2004

 

** No longer serving on the Board.

 

2